

	

		II

		109th CONGRESS

		2d Session

		S. 2417

		IN THE SENATE OF THE UNITED STATES

		

			March 15, 2006

			Mr. Pryor (for himself

			 and Mrs. Lincoln) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To authorize the Secretary of the Interior to designate

		  the President William Jefferson Clinton Birthplace Home in Hope, Arkansas, as a

		  National Historic Site and unit of the National Park System, and for other

		  purposes.

	

	

		1.William Jefferson Clinton

			 Birthplace Home national historic site

			(a)Acquisition of

			 property; establishment of historic siteShould the Secretary of the Interior

			 acquire, by donation only from the Clinton Birthplace Foundation, Inc., fee

			 simple, unencumbered title to the William Jefferson Clinton Birthplace Home

			 site located at 117 South Hervey Street, Hope, Arkansas, 71801, and to any

			 personal property related to that site, the Secretary shall designate the

			 William Jefferson Clinton Birthplace Home site as a National Historic Site and

			 unit of the National Park System, to be known as the President William

			 Jefferson Clinton Birthplace Home National Historic Site.

			(b)Applicability of

			 other lawsThe Secretary

			 shall administer the President William Jefferson Clinton Birthplace Home

			 National Historic Site in accordance with the laws generally applicable to

			 national historic sites, including the Act entitled An Act to establish

			 a National Park Service, and for other purposes, approved August 25,

			 1916 (16 U.S.C. 1–4), and the Act entitled An Act to provide for the

			 preservation of historic American sites, buildings, objects and antiquities of

			 national significance, and for other purposes, approved August 21, 1935

			 (16 U.S.C. 461 et seq.).

			

